t c summary opinion united_states tax_court david k brown petitioner v commissioner of internal revenue respondent docket no 2157-10s filed date david k brown pro_se brandon s cline for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in and a dollar_figure sec_6651 addition_to_tax with respect to petitioner’s federal_income_tax after concessions the issue for decision is whether petitioner is entitled to an alimony deduction in excess of the amount now allowed by respondent the resolution of the issue depends upon whether petitioner may treat as alimony certain amounts paid as attorney’s fees to the attorney for his former spouse background all of the facts have been stipulated see rule and they are so found at the time the petition was filed petitioner resided in florida petitioner and orly brown petitioner’s former spouse were married on date their marriage was dissolved on date by the final judgment of dissolution of marriage issued by the circuit_court of the seventeenth judicial circuit for broward county florida divorce decree as best can be determined from the record the divorce proceedings were le sec_2according to the stipulation of settled issues respondent now agrees that petitioner is entitled to an alimony deduction in an amount not less than dollar_figure respondent further concedes the imposition of the sec_6651 addition_to_tax than cordial the divorce decree addresses items routinely found in such documents such as spousal support custody and visitation rights with respect to the minor children of petitioner and his former spouse and the division of property as relevant here the divorce decree specifically states that each party was responsible for his or her own costs including attorney’s fees and that such costs were not to be shared during the course of the divorce proceedings and before the issuance of the divorce decree petitioner’s former spouse applied to the appropriate court for attorney’s fees and costs as a result after a finding that petitioner had been the cause of extensive and unnecessary delay the state court ordered him to pay dollar_figure to the attorney who had represented his former spouse during the divorce proceedings for convenience separation instrument the amount awarded was intended to cover attorney’s fees actually incurred and attorney’s fees reasonably estimated to be incurred in the future in connection with the divorce proceedings accordingly during petitioner paid dollar_figure to the attorney for his former spouse disputed payment petitioner’s federal_income_tax return was timely filed as relevant here the adjusted_gross_income reported on 3at the time of the award attorney’s fees actually incurred by petitioner’s former spouse exceeded dollar_figure that return takes into account a dollar_figure deduction for alimony paid to petitioner’s former spouse the record does not disclose how that deduction was computed but it is clear that no amounts attributable to the disputed payment are included in it the notice_of_deficiency disallowed the alimony deduction as noted respondent now agrees that petitioner is entitled to an alimony deduction in an amount not less than dollar_figure the record does not disclose how that amount was computed either but it is also clear that no amounts attributable to the disputed payment are included in the amount now allowed by respondent discussion according to petitioner the disputed payment is allowable as an alimony deduction respondent disagrees and for the following reasons so do we as has been observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to claimed deductions rule a 503_us_79 292_us_435 sec_215 permits a deduction for the payment of alimony during the taxable_year for sec_215 purposes the definition of alimony is actually found in sec_71 which provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if a payment made to a spouse or former spouse fails to meet any of these four enumerated criteria that payment does not fit within the definition of alimony and is not allowable as a deduction under sec_215 taking the parties’ lead and assuming without finding that the disputed payment satisfies the requirements set forth in sec_71 b and c we turn our attention to petitioner’s obligation to have made the disputed payment after the death of his former spouse in order to deduct a payment as alimony the payor must have no liability to make the payment or continue to make payments after the payee’s death sec_71 541_f3d_973 9th cir affg tcmemo_2006_105 407_f3d_186 3d cir affg tcmemo_2003_163 this requirement may be satisfied either by the express terms of the relevant divorce_or_separation_instrument or by operation of state law 387_us_456 cunningham v commissioner tcmemo_1994_474 according to petitioner his obligation to have made the disputed payment would have terminated upon the death of his former spouse according to respondent petitioner’s obligation to make the disputed payment was fixed by the separation instrument regardless of whether his former spouse died before the payment was made because the separation instrument does not state whether petitioner’s obligation to make the disputed payment would have terminated upon the death of his former spouse we examine state law in this case florida law to resolve the dispute between the parties on the point see johanson v commissioner supra pincite our review of florida law leads us to conclude that petitioner’s obligation to have made the disputed payment would not have terminated upon the death of his former spouse see fla stat ann sec_57 west supp fees and costs may be imposed upon a party to civil litigation who has caused unreasonable delay clark v clark so 2d fla dist ct app upholding an award of attorney’s fees applied for before the death of the payee spouse hirsch v hirsch so 2d fla dist ct app upholding an award of attorney’s fees even though the payee spouse died before the issuance of the divorce decree in support of his position petitioner relies upon rosenhouse v ever so 2d fla dist ct app in rosenhouse the court held that a party’s right to seek attorney’s fees terminated upon the death of that party to the extent that rosenhouse has not been effectively overruled by the line of cases cited above we find it to be distinguishable and decline to apply its reasoning here see eg clark v clark supra pincite macleod v hoff so 2d fla dist ct app because petitioner has failed to establish that under florida law his obligation to have made the disputed payment would have terminated upon the death of his former spouse the payment does not fit within the definition of alimony for 4the court order obligating petitioner to make the disputed payment clearly reflects that court’s view that petitioner unreasonably delayed the divorce proceedings 5relying upon hirsch v hirsch so 2d fla dist ct app in berry v commissioner tcmemo_2000_373 affd 36_fedappx_400 10th cir we found that the obligation of one spouse to pay the attorney’s fees of the other did not terminate upon the death of the payee spouse purposes of sec_71 and sec_215 it follows that petitioner’s allowable alimony deduction for the year in issue is limited to the amount now allowed by respondent to reflect the foregoing decision will be entered under rule
